Citation Nr: 1647955	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel








INTRODUCTION

The Veteran had service from June 1967 to June 1969.  He passed away in November 1990.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2015 and November 2015, the Board remanded this issue for further record development.  After the development was completed, the case returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The Veteran died in November 1990.  His death certificate lists the immediate cause of death as "dilated cardiomyopathy."  His terminal treatment records confirm that he had congestive heart failure.    

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The Veteran did not serve in the country of Vietnam and is not presumed to have been exposed to herbicides during his period of service.

4.  The Veteran's cardiac conditions are not presumed to have been incurred during active service or otherwise be related to service.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in November 1990.  The appellant filed a claim for service connection for the cause of the Veteran's death in October 2010.  She argues that his coronary artery disease/ischemic heart disease developed as a result of his exposure to Agent Orange during reported service in Vietnam.  At the time of his death, the Veteran was not service-connected for any disability.  Therefore, it is necessary to first determine whether service connection is warranted for the Veteran's fatal disability.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption include the following: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that dilated cardiomyopathy is not included in this exclusive list of presumptive diseases based on herbicide exposure.  Furthermore, dilated cardiomyopathy is not listed as a presumptive disease under any subpart of 38 C.F.R. § 3.309.

The service treatment records were noted to be silent for any findings of, treatment for, or diagnosis of a cardiac disorder.  The Veteran's service treatment records are negative for any diagnosis of a chronic cardiac disorder.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicated in service that caused the Veteran's death).  

Instead, the appellant argues that the Veteran served within the borders of the Republic of Vietnam during his period of active service, and as such, dilated cardiomyopathy should be presumptively-service-connected based upon exposure to herbicides, which in turn contributed substantially to his death.  

Upon review of the record, the Board finds that the Veteran's military personnel records do not show the required service inside the country of Vietnam, nor is there evidence of exposure to herbicides in any other period of service.  To the extent that the appellant contends that the Veteran told her that he served in Vietnam, a careful review of his records show that the Veteran was stationed in Germany during the Vietnam War era and his orders do not show that he was sent into the country of Vietnam.  The Board places greater probative weight on the official service department records that do not show any service in the Republic of Vietnam than the reported statements the Veteran may have made to his wife about his claimed service in Vietnam.  As a result, exposure to herbicides in service is not conceded and presumptive service connection cannot be established.   Additionally, the Board finds that the Veteran's service treatment records are negative for any complaints findings or treatment for cardiomyopathy while in service.  There is also no evidence showing the Veteran was treated for cardiomyopathy, congestive heart failure, or any heart condition, within one year of discharge from service.  Furthermore, service connection was not established for any disability during the Veteran's lifetime.

Private treatment records from November 1990 show that the Veteran was diagnosed with cardiomyopathy and congestive heart failure at this time.  The treating physician did not attribute either diagnosis to the Veteran's military service or herbicide exposure.  Curiously, the treating physician reported, "The [Veteran's] cardiac history began in 1966 when he was admitted to a VA Hospital secondary to an undefined arrhythmia after an upper respiratory infection."  However, the Board finds that the medical history appear to be based on the Veteran's statements, which are not credible regarding the date of admission in 1966 because the Veteran did not enter service until 1967, and therefore lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical "opinion based upon an inaccurate factual premise has no probative value"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject a medical opinion that is based on the veteran's statement that is contradicted by other evidence of record).  The treating physician's recorded history of "1966" may also be considered a typographical error as the rest of the record mentions dates closer to the Veteran's date of death.  To the extent that the "1966" date is not a typo, this date does not correlate with other evidence of record that shows the Veteran's heart was normal both upon entrance into service in 1967 and during separation from service in 1969.

After a full review of the record, the weight of the evidence demonstrates that the Veteran's cause of death due to dilated cardiomyopathy and/or congestive heart failure is not the result of herbicide exposure and is not otherwise related to service for the reasons discussed above.  The Veteran service records are silent for any cardiac complaints, the weight of the evidence does not show service in the Republic of Vietnam, and the lack of documentation of a heart disability for many years after service weigh heavily against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In February 2011, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to service connection for cause of death and for death pension benefits required including that the Veteran have specified wartime service.  Any deficiency in the notice was nonprejudicial because the appellant was provided notice of the missing elements and subsequent adjudication.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the VCAA notice requirements have been satisfied.

The Board notes that no medical opinion was obtained regarding the appellant's claim for service connection for the Veteran's death.  As discussed above, at his time of death the Veteran was not service-connected for any condition.  The appellant has consistently asserted the Veteran's death was due to his alleged exposure to herbicides during service.  The Veteran's unchallenged cause of death was found not to be related to his military service due to a factual determination (his lack of exposure to herbicides during service), and the Veteran was not service-connected for any other condition.  Therefore, remand for a medical opinion is not necessary to decide this claim. 38 C.F.R. § 3.159 (c)(4).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified that has not previously been requested.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



As noted in the Introduction, the Board previously remanded this claim in November 2015.  The Board instructed the AOJ to further develop the record and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for the Veteran's cause of death, to include as due to herbicide exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


